Citation Nr: 0836050	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-16 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for 
post-traumatic stress disorder (PTSD).  
 

REPRESENTATION

Veteran represented by:	Wade Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 1969 to January 1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural history

Service connection for PTSD was denied by the RO in a 
December 2001 rating decision, which the veteran did not 
appeal. 

In August 2004, the veteran filed to reopen the previously-
denied claim of entitlement to service connection for PTSD.  
The claim was denied in the above-referenced April 2005 
rating decision.  The veteran requested review by a decision 
review officer (DRO), who conducted a de novo review of the 
claim and confirmed the RO's findings in a March 2007 
statement of the case (SOC). 

In May 2008, the veteran testified at a videoconference 
hearing which was chaired by the undersigned Veterans Law 
Judge.  A transcript has been associated with the veteran's 
VA claims folder.
 
Issue not on appeal

At the hearing, the veteran's attorney stated that the issue 
at hand was "service connection for an acquired psychiatric 
disorder that we contend is depression."  
See the May 2008 hearing transcript, pages 3, 15-16.   The 
veteran submitted a nine page psychological evaluation of the 
veteran dated May 24, 2008 which diagnosed her with major 
depressive disorder, not PTSD.  

The veteran's depression claim, although involving a 
psychiatric disability, constitutes a new claim.  The United 
States Court of Appeals for the Federal Circuit has held that 
a newly diagnosed disorder, whether or not it is related to a 
previously diagnosed disorder, cannot be the same claim when 
the new diagnosis has not been previously considered.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).

In essence, the veteran's presentation involves two separate 
claims: the PTSD claim, which has been previousy denied; and 
the depression claim, which has not been adjudicated by the 
agency of original jurisdiction.  Accordingly, the Board 
currently has jurisdiction over the PTSD claim but not the 
depression claim.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The latter issue is 
accordingly referred to the RO for appropriate action.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted as to that issue.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The veteran is seeking to reopen her previously denied claim 
for entitlement to service connection for PTSD.  After having 
carefully considered the matter, and for reasons expressed 
immediately below, the Board believes that this issue must be 
remanded.

The veteran has not been provided notice as to the 
evidentiary requirements necessary to reopen a previously-
denied claim, nor the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.         See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

On May 1, 2003, the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.   

Accordingly, this issue is  REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include the evidentiary 
requirements with respect to the 
submission of new and material evidence.  
The notice letter should also describe 
which portion of the evidence is to be 
provided by the veteran and which part 
VA would assist him in obtaining.  
Additionally, the veteran should be 
notified of the bases for the previous 
denial of her claim of entitlement to 
service connection for PTSD in December 
2001.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.   If it is warranted by the 
evidentiary and procedural posture of 
the case, the VBA should then 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the AMC should provide the 
veteran and his attorney with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




